DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.Claim 14 and 16, drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content; wherein the open reading frame has at least 90% identity to any one of SEQ ID NOs: 1, 4, 7, 9-12, 14, 15, 17, 18, 20-24, 26, 27, 29, 30, 50, 52, 54, 65, 66, 107-110, 112, 120-127, 129-145, 147, 155-162, or 164-175 or at least 95% identity to any one of SEQ ID NOs: 111, 113-119, 128, 146, 148-154, or 163-175 over at least its first 30 nucleotides or over at least its first 10% of its sequence, classified in C07K 2319/80, for example. NOTE: if this group is elected, there is an additional election of species (see below).
II. Claim 3, drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has an adenine content ranging from its minimum adenine content to 150% of the minimum adenine content; or wherein the open reading frame has an adenine dinucleotide content ranging from its minimum adenine dinucleotide content to 150% of the minimum adenine dinucleotide content, classified in C07K 2319/80, for example.
CLAIM 17 LINKS THE INVENTIONS OF GROUPS I AND II
III. Claim 5, drawn to an mRNA comprising (i) a sequence with at least 90% identity to any one of SEQ ID NOs: 1, 4, 7, 9-12, 14, 15, 17, 18, 20-24, 26, 27, 29, 30, 50, 52, 54, 65, 66, or 107-175 wherein the mRNA comprises an open reading frame encoding an RNA-guided DNA-binding agent, or (ii) an open reading frame encoding an RNA-guided DNA-binding agent wherein the open reading frame has at least 90% identity to any one of SEQ ID NOs: 1, 4, 7, 9-12, 14, 15, 17, 18, 20-24, 26, 27, 29, 30, 50, 52, 54, 65, 66, or 107-175 over at least its first 30 nucleotides, classified in C12N 2310/20, for example.  NOTE: if this group is elected, there is an additional election of species (see below).
IV. Claims 8, 9, and 99, drawn to an mRNA encoding an RNA-guided DNA-binding agent comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame consists of a set of codons of which at least 75% of the codons are codons listed in Table 1, 2, or 3, or a set of codons listed in Table 4, classified in C07K 2319/80, for example.
V. Claim 19, drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, and wherein the open reading frame has an adenine content ranging from its minimum adenine content to 101% of the minimum adenine content, classified in C07K 2319/80, for example. 
VI. Claim 21, drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, and wherein the mRNA further comprises a 5’ UTR with at least 90% identity to any one of SEQ ID NOs: 32, 34, 36, 38, 41, or 75-77, classified in C12N 15/11, for example. NOTE: if this group is elected, thereis an additional election of species (see below).
VII. Claim 22, drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, and wherein the mRNA further comprises a 3’ UTR with at least 90% identity to any one of SEQ ID NOs: 33, 35, 37, 39, or 40, classified in C12N 15/11, for example. NOTE: if this group is elected, there is an additional election of species (see below).
VIII. Claim 24, drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, and wherein the mRNA further comprises a 5’ cap selected from Cap0, Cap1, and Cap2, classified in C12N 15/11, for example. 
IX. Claim 25, drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, and wherein the open reading frame has codons that increase translation of the mRNA in a mammal, classified in C12N 15/85, for example. (combination using Group I)
CLAIM 1 LINKS THE INVENTIONS OF GROUPS I AND V-IX
X. Claim 30, drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, and wherein the mRNA is administered to a mammal in a pharmaceutical composition, classified in A61K 48/00, for example. (NOTE:  Applicant is advised to edit this claim to clearly recite a METHOD of using the mRNA of claim 1.)
XI. Claim 32, drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, and wherein the RNA-guided DNA-binding agent has double-stranded endonuclease activity, classified in C12N 9/22, for example.
XII. Claims 37, 44, 49, 52, 54, and 58 drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, and wherein the RNA-guided DNA-binding agent comprises a Cas cleavase, Cas nickase, dCas DNA binding domain, a Cas9 cleavase, Cas9 nickase, or dCas9 DNA binding domain, classified in C12N 9/22, for example. NOTE: If this group is elected there is an additional election of species (see below) and claims directed to non-elected species will be withdrawn from consideration until a generic claim is found to be allowable.
XIII. Claims 38 and 41, drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, and wherein encoded RNA-guided DNA-binding agent comprises a nuclear localization signal (NLS), classified in C12N 2810/50, for example.
XIV. Claim 59, drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, and wherein the RNA-guided DNA-binding agent has double-stranded endonuclease activity, wherein the RNA-guided DNA-binding agent further comprises a heterologous functional domain, classified in C12N 9/22, for example.
XV. Claim 64, drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, and wherein the RNA-guided DNA-binding agent has double-stranded endonuclease activity, wherein at least 10% of the uridine is substituted with a modified uridine that is one or more of N1-methyl-pseudouridine, pseudouridine, 5-methoxyuridine, or 5-iodouridine, classified in C12N 9/22, for example.
XVI. Claim 75, drawn to an mRNA, wherein the animal is a mouse and the guide RNA has a sequence consisting of SEQ ID NO: 42, or the animal is a rat and the guide RNA has a sequence consisting of SEQ ID NO: 60, classified in C12N 2810/85, for example. NOTE: the Applicant is advised that this claim needs to be amended such that it does not depend from a canceled claim. NOTE: if this group is elected, there is an additional election of species (see below).
XVII. Claim 77, drawn to an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, and wherein the mRNA comprises a sequence with at least 90% identity to any one of SEQ ID NOs: 43, 44, 51, 53-61, or 176-185, classified in C07K 2319/80, for example. NOTE: if this group is elected, there is an additional election of species (see below).
XVIII. Claims 82-84, drawn to an expression construct comprising a promoter operably linked to a sequence encoding an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, classified in C12N 15/11, for example.
XIX. Claim 85, drawn to a method of preparing an mRNA comprising contacting, under conditions permissive for transcription, an RNA polymerase with an expression construct comprising a promoter operably linked to a sequence encoding an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, classified in C12N 15/00, for example.
XX. Claim 87, drawn to at least one guide RNA and an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, classified in C07K 2319/80, for example.
XXI. Claim 88, drawn to a lipid nanoparticle comprising an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, classified in A61K 9/5123, for example.
XXII. Claim 89, drawn to a pharmaceutical composition an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content and a pharmaceutically acceptable carrier, classified in A61K 9/5107, for example.
XXIII. claims 92 and 95, drawn to a method of genome editing or modifying a target gene comprising contacting a cell with an mRNA comprising an open reading frame encoding an RNA-guided DNA-binding agent, wherein the open reading frame has a uridine content ranging from its minimum uridine content to 150% of the minimum uridine content; or wherein the open reading frame has a uridine dinucleotide content ranging from its minimum uridine dinucleotide content to 150% of the minimum uridine dinucleotide content, classified in C12N 2310/20, for example.

Linking Claims
Claim 17 link(s) inventions I and II. Claim 1 links invention I and V-IX. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1 or 17.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I-IX, XI-XVIII, and XX-XXII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each have a materially different design and/or function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter other than the subject matter contained in the linking claims and there is nothing of record to show them to be obvious variants.
Inventions X, XIX, and XXIII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each have a materially different design and/or function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions XIX and inventions I-IX, XI-XVIII, and XX-XXII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the mRNA can be made by a different process, such as by expressing in a host cell rather than by contacting with an RNA polymerase.
Inventions I-IX, XI-XVIII, and XX-XXII and inventions X and XXIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the products can be used in materially different methods, because they could be administered to a mammal in a pharmaceutically acceptable carrier (as required in Group X) or they could be contacted with a non-mammalian host cell (as recited in Group XXIII).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention; and,
(d)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
If Applicant elects any one of Groups I, III, VI, VII, XII, XVI, and XVII, there is an additional election of species.
This application contains claims directed to the following patentably distinct species: the sequences recited in Groups I, III, VI, VII, XVI, and XVII; and the particular DNA binding agent recited for Group XII. The species are independent or distinct because each sequence or each DNA binding agent is its own unique molecule with a unique structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the unique sequences would require a separate sequence search of multiple sequence databases, and the Examiner would need to look at all of the results returned and determine the earliest public availability for any matches as well as aquiring a copy of the published reference to determine if it is appropriate to apply as prior art.  With regard to the different sequences and the different DNA binding agents, art that would apply to one of the species would not necessarily apply to the other species, and therefore, there would be a search burden to find art for each of the sequences or DNA binding agents recited.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Potential for Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662